Citation Nr: 0301635	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-06 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

Entitlement to a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine, prior to 
September 23, 2002.

(The issue of entitlement to a rating in excess of 60 
percent for degenerative disc disease of the lumbar spine, 
from September 23, 2002, will be the subject of a 
subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1955 to July 
1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).

The Board additionally notes that a hearing was scheduled 
in Washington, D.C., before a Member of the Board in 
December 2002 pursuant to the veteran's request.  The 
veteran failed to report for this hearing.  Consistent 
with the September 2002 hearing notice letter to the 
veteran, as he failed to appear for the Board hearing, and 
a request for a postponement has not been received, this 
case is being processed as though the hearing request has 
been withdrawn.  See 38 C.F.R. § 20.702.

During the course of this appeal, the rating criteria for 
intervertebral disc syndrome changed.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  The change was effective 
September 23, 2002.  The new criteria assign ratings based 
on incapacitating episodes.  A 40 percent rating is 
assigned where there have been incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  A 60 percent rating is 
assigned with incapacitating episodes having a total of at 
least 6 weeks during the past 12 months.  Ratings are also 
for assignment based on chronic orthopedic and neurologic 
manifestations if that results in a higher rating.  Id.  

In this case the old criteria apply to the claim prior to 
September 23, 2002.  Development, as separately set forth, 
is required due to the change in criteria.  The old and 
the new criteria, whichever are more favorable, will apply 
to the claim on and after September 23, 2002.  That will 
be the matter of a separate decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to a 
rating in excess of 60 percent for degenerative disc 
disease of the lumbar spine, prior to September 23, 2002 
has been obtained by the RO.

2.  The veteran has been rated at the maximum for his 
service connected degenerative disc disease of the lumbar 
spine and there is no evidence demonstrating that this 
service connected disability presents an unusual or 
exceptional disability picture.  He does not have complete 
footdrop as to either foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine, prior to 
September 23, 2002 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the claim for entitlement to a rating in 
excess of 60 percent for degenerative disc disease of the 
lumbar spine, prior to September 23, 2002.  Thus, no 
further assistance to the veteran is required to comply 
with the duty to assist him as to this issue.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this regard 
there has been notice as to information needed, treatment 
records have been obtained, VA examinations have been 
provided, and there has been a rating decision and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file 
that would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent 
to the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  These regulations provide no 
additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate 
notice and development has otherwise been accomplished as 
discussed elsewhere.  

The veteran, through letters and the statement of the case 
has been notified as to evidence and information necessary 
to substantiate his claim.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and 
by § 3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
it appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply 
with the duty to assist him.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).

Further, a VA treatment record from April 1985 shows the 
veteran was in receipt of Social Security Administration 
(SSA) disability benefits.  There is no indication that 
any records associated with the receipt of disability 
benefits should be obtained as these records would date in 
1985 or earlier and would not be relevant to the current 
status of the veteran's disability, which is the issue on 
appeal.  In situations where it is not indicated how 
particular records might be useful, there is no need to 
obtain the records.  See Holoway v. Brown, 4 Vet. App. 454 
(1993).

Additionally, the veteran submitted evidence in support of 
his claim to the Board that was received in November 2002.  
This evidence addresses other disability than the 
disability at issue on appeal and as such is not 
pertinent.  Further, this evidence was part of the claims 
file at the time of the representative's review of the 
file and the representative has had an opportunity to 
review the documents, thus the contents are known.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 
594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 
4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of 
a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  The 
Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly 
limits functional ability during flare-ups or when the 
joint is used repeatedly over time.  The Court also held 
that the examiner should be asked to determine whether the 
joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to 
be expressed in terms of additional range of motion loss 
due to any pain, weakened movement, excess fatigability, 
or incoordination.

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran filed a claim for an increased 
evaluation for his service connected post operative 
degenerative disc disease of the lumbar spine with sciatic 
neuropathy, evaluated at 60 percent in March 2000.  On a 
VA examination in May 2000, the veteran's history was that 
he had had two operations on his low back, the most recent 
in 1984.  He used a wheelchair since 1986.  He was unable 
to stand unassisted.  He was incarcerated and was in a 
jail cell designed for the handicapped, which had rails he 
used to support himself.  His legs would give out on him 
easily.  He had fallen at least 10 times in the previous 
five years, the most recent episode was two weeks 
previously.  He had pain and reported that using pain 
medication, a heating pad, and rest helped.  The pain 
radiated down both legs, though was worse on the left than 
the right.  He was able to go to the shower, the dining 
room, and back to his cell.  He reported numbness in both 
feet.  He had other disabilities, including cardiac 
disability.  

On examination, the veteran was able to transfer himself 
from the wheelchair to the examination table with 
assistance and was unable to stand independently.  He had 
to manually move his legs off the foot rest and elevate 
them.  On examination of the back, there were two scars 
slightly to the left of the lumbosacral spine area.  There 
was no pain, herniation, ulceration, or discomfort along 
either scar line.  The veteran did have pain to a 
presacral lipoma to the right.  The veteran had bilateral 
+2 knee jerks and absent ankle jerks.  In a sitting 
position, he could come up to 90 degrees.  In straight leg 
raising, his right knee was to 30 degrees and the left leg 
was to 75 degrees.  With knees bent he could flex the 
right leg to 100 degrees and the left leg to 115.  
Internal rotation of the right hip was normal and external 
rotation of the right hip past 15 degrees was painful.  
Internal and external rotation of the left hip was to five 
degrees with pain to each limit.  The veteran had minimal 
response to plantar flexion of the foot and dorsiflexion 
of the foot.  He did have the ability to pull the foot up 
but could not pull against resistance.  The diagnosis was 
postoperative disc disease with severe loss of motion to 
the lower extremities and bilateral radiculopathy worse to 
the left than to the right.

On examination in August 2001, in addition to the above, 
the veteran reported trouble sleeping due to back pain, he 
would sleep for two hours then was awake every 15 to 20 
minutes with acute muscle spasms of the legs.  He reported 
severe pain that was a shooting pain in the toes four out 
of seven days a week that lasted three hours a day.  The 
deep tendon reflexes of the knees was +2 bilaterally and 
the ankles were negative bilaterally.  He would sit with 
his feet in slight plantar eversion when dangling from the 
examination table.  Transferring from the wheelchair to 
the examination table was done mostly with upper body 
strength with minimal to no weight on the legs.  Straight 
leg sitting was to 75 degrees with pain to the low back 
radiating down both legs.  Straight leg raise on the right 
was to 45 degrees with the knee bent to 90 degrees; pain 
to external rotation of the hips was at 20 degrees and 
pain to internal rotation of the hip was at 40 degrees in 
the L3, 4, and 5 area.  Of the left leg, the straight leg 
raise was to 40 degrees with the knee bent to 80 degrees; 
external rotation of the left hip was at 15 degrees and 
internal rotation was at 30 degrees with pain in the L3-4 
level.  

On pinprick test, he had normal sensation just distal of 
both knees to the medial upper third of the calf, but 
otherwise could not distinguish sharp/dull over the toes.  
He was unable to distinguish the difference between sharp 
and finger touch to the plantar or dorsal surface of his 
feet bilaterally.  Of the ankles, he could barely make 
neutral on the right foot and lacked 5 degrees of neutral 
on the left foot.  He had chronic pitting edema to both 
feet +2 and had recurrent muscle spasm to both feet during 
the examination, more pronounced to the left than to the 
right.  There was no skin disruption and no evidence of 
edema.  There was no evidence of varicosities of the lower 
extremities but that may have been skewed by the pitting 
edema.  The x-rays showed severe degenerative changes of 
the LS spine with severe narrowing of L5-S1 with slight 
posterior offset.  The diagnosis was postoperative disc 
disease with severe loss of motion to the lower 
extremities and bilateral radiculopathy, worse to the left 
than the right.  Other than the increase in pain and 
worsening of the loss of motion the physical examination 
and history were similar to the May 2000 evaluation.  The 
veteran's condition was worsening.

Medical treatment records from the veteran's penal 
institution show that he was seen in October 2001 with 
pain of the feet due to neuropathy and in November 2001 
with muscle spasm of the legs. 

The veteran is currently assigned a 60 percent evaluation 
for his service connected postoperative degenerative disc 
disease of the lumbar spine with sciatic neuropathy under 
Diagnostic Code 5293, for intervertebral disc syndrome.  
Under this Diagnostic Code, a 60 percent rating may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002).   

It is noted that the regulations pertaining to rating 
intervertebral disc syndrome under Diagnostic Code 5293 
were revised effective September 23, 2002.  Therefore, 
further development is required to fully evaluate the 
veteran's disability under the revised rating criteria, as 
noted above.  As the issue addressed in this decision is 
the evaluation of the veteran's lumbar spine disability 
prior to the date of the change in the rating criteria, 
only the "old" criteria will be used in evaluating the 
veteran's disability.

In this case, the veteran is rated at the schedular 
maximum for his lumbar disc disability, and a higher 
rating is unavailable under the applicable rating 
criteria.  A higher evaluation would only be available 
under an extraschedular analysis under 38 C.F.R. § 3.321 
(2002).  However, the record does not contain any evidence 
reflecting the symptomatology necessary to be considered 
an unusual or exceptional disability as the symptomatology 
described on VA examinations and treatment records are 
addressed by the rating criteria.  There is no evidence 
that the service connected disability causes such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards pursuant to 38 C.F.R. § 3.321(b)(2).  Therefore, 
the preponderance of the evidence clearly establishes that 
the symptoms for the service connected lumbar spine 
disability do not meet the criteria for an increased 
rating.

Additionally, there is no evidence that a separate rating 
should be assigned for any scars related to the service 
connected lumbar spine disability as on examination, the 
scars were asymptomatic.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. al. (prior to and from August 30, 2002); 
See Esteban v. Brown, 6 Vet. App. 259 (1994) (providing 
for separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14).

Finally, while there is diminished ability to use the 
feet, this is contemplated in the neurological findings.  
There is no showing of complete foot drop in the current 
record.  Thus, there is no higher rating for assignment on 
neurological impairment.


ORDER

Entitlement to a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine, prior to 
September 23, 2002, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

